Exhibit 10.13

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

AMENDMENT NO. 3

TO THE

RESTATED DEVELOPMENT AND COMMERCIALIZATION

COLLABORATION AGREEMENT

THIS AMENDMENT NO. 3 (“Amendment”) to that certain Restated Development and
Commercialization Collaboration Agreement dated October 23, 2001 (“Restated
Agreement”), is made and entered into as of September 25, 2006 (“3rd Amendment
Effective Date”), by and between Otsuka Pharmaceutical Co., Ltd. (“Otsuka”), a
corporation organized and existing under the laws of Japan, having a principal
place of business at 2-9, Kanda Tsukasa-cho, Chiyoda-ku, Tokyo, 101-8535 Japan,
and Bristol-Myers Squibb Company (“BMS”), a corporation organized and existing
under the laws of Delaware, having a principal place of business at 345 Park
Avenue, New York, New York 10154, USA.

RECITALS

WHEREAS, Otsuka and BMS have previously entered into the Restated Agreement and
an Amendment No. 1 (dated March 28, 2003) and an Amendment No. 2 (dated June 5,
2003) to the Restated Agreement;

WHEREAS, Otsuka and BMS now desire to amend certain terms and conditions of the
Restated Agreement as hereinafter specified;

WHEREAS, Otsuka and BMS desire that all other terms and conditions of the
Restated Agreement, as previously amended, remain in full force and effect;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Otsuka and BMS agree as follows:

1. Capitalized terms in this Amendment shall have the same meanings as those in
the Restated Agreement, unless specifically defined otherwise in this Amendment.
All Section references are in regard to the Restated Agreement. References to
the term “Agreement” in the Restated Agreement shall be deemed to include this
Amendment.

2. Except as expressly modified herein, the Restated Agreement shall remain in
full force and effect in accordance with its terms, as previously amended. To
the extent that there are any inconsistencies between this Amendment and the
Restated Agreement, as previously amended, the terms of this Amendment shall
supersede the Restated Agreement.

3. In consideration for any exercise by Otsuka of its rights under Subsection
8.2.2(a) of the Restated Agreement, as amended by this Amendment, BMS hereby
agrees to, and shall, pay Otsuka the sum of [*] within ten (10) days after the
3rd Amendment Effective Date.



--------------------------------------------------------------------------------

4. Otsuka and BMS hereby amend and restate Section 8.2 of the Restated Agreement
in its entirety as follows:

8.2 Patent Infringement by Third Party.

8.2.1 Notice of Infringement.

If, during the term of this Agreement, either party becomes aware of any
infringement, threatened infringement or suspected infringement by any third
party of any Patent Rights in the Field in the Territory, such party shall
promptly give written notice thereof to the other party, with all available
details in its possession. The party involved in any such action or controlling
any action under Section 8.2.2 or 8.2.3 (the “Active Party”) shall, in each case
except as provided to the contrary in Sections 8.2.2 and 8.2.3: (a) keep the
other party (the “Inactive Party”) reasonably informed of the status of the
action including, but not limited to, significant developments during the
pendency of such action; (b) endeavor to solicit the participation and views of
the Inactive Party during each stage of the action; and (c) reasonably consider
such Inactive Party’s views, although the Active Party’s judgment shall control.

8.2.2. Remedies Against Infringement of Patent Rights in the United States.

(a) Otsuka’s First Right to Pursue Remedies Against Infringement of Patent
Rights in the United States.

(i) With respect to any infringement, threatened infringement or suspected
infringement of any Patent Rights in the Field in the United States, Otsuka
shall have the first right, but not the obligation, to take action, at its
expense, to pursue any and all remedies against such infringer to stop such
infringement and to recover profits and damages in connection therewith.

(ii) Pursuant to such right of Otsuka, in all actions, disputes and proceedings
involving Patent Rights in the United States, Otsuka shall have the sole and
exclusive right to control prosecution of such actions, disputes and proceedings
(including the right to select counsel in connection therewith) and shall
(notwithstanding Section 8.2.1) have no obligation to keep BMS informed
regarding any such actions, disputes or proceedings or the prosecution thereof.
BMS shall have no right to control, or to participate in, the decision making
process with respect to any such actions, disputes or proceedings involving the
enforcement of the Patent Rights in the United States, any infringement,
threatened infringement, or suspected infringement of the Patent Rights in the
United States, or the settlement or compromise thereof. BMS’s consent to the
settlement or compromise of any such action, dispute or proceeding pertaining to
the Patent Rights shall not be required; provided, however, that Otsuka will not
enter into any settlement or compromise of any such action, dispute or
proceeding that requires BMS to pay money to a third party or that imposes
liability on BMS without BMS’s prior written consent, which BMS shall not
unreasonably withhold (such settlement or compromise being referred to in this
Section 8.2.2 and in Section 8.2.3 as a “Settlement Requiring

 

2

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

BMS Consent”). Otsuka shall not be required to inform BMS, or to consult with
BMS, in respect of any action, dispute or proceeding, or the settlement or
compromise of any action or dispute, pertaining to the infringement, threatened
infringement or suspected infringement of the Patent Rights or the enforcement
of the Patent Rights in the United States, except only as and to the extent
required above with respect to a Settlement Requiring BMS Consent. Further, BMS
may not join as a party in any such actions, disputes or proceedings.

(iii) BMS shall cooperate with Otsuka as reasonably requested by Otsuka in
connection with such action, dispute or proceeding, shall cause any of BMS’s and
its Affiliates’ employees and agents to give depositions or testify in
connection with any proceeding regarding the Patent Rights in the United States
when requested by Otsuka, and shall make available to Otsuka copies of any and
all relevant records, papers, documents, information and specimens. BMS shall
bear the out-of-pocket expenses and internal costs incurred by it and its
Affiliates in providing such cooperation to Otsuka at Otsuka’s request, in
causing such employees and agents to give such depositions or testimony, and in
making available copies of such documents or other materials.

(iv) In the event of any monetary recovery by Otsuka in connection with any such
action, dispute or proceeding in the United States involving the Patent Rights
in the Field, or the settlement or compromise thereof, such recovery shall be
entirely retained by Otsuka for its own account and benefit.

(v) In the event that any adverse judgment for monetary liability is imposed on
either Otsuka or any of its Affiliates in favor of a third-party litigant in any
such action, dispute or proceeding in the United States involving the Patent
Rights in the Field, Otsuka shall bear the entirety of such adverse judgment.

(b) BMS’s Back-Up Right to Pursue Remedies Against Infringement of the Patent
Rights in the United States.

(i) With respect to any infringement, threatened infringement or suspected
infringement of any Patent Rights in the Field in the United States, if
(1) Otsuka decides in writing to BMS not to pursue remedies against the alleged
or suspected infringer(s), and (2) in any event if Otsuka fails to commence
appropriate action with respect to such infringement within one hundred twenty
(120) days after BMS’s written request to Otsuka to do so, BMS shall have the
right, but not the obligation, to take action in its name, or in Otsuka’s name
where legally required, and at BMS’s expense, to pursue any and all remedies
against such infringer to stop such infringement and to recover profits and
damages. In any such case, Otsuka shall be entitled, at its own expense, to join
as a party in pursuing such remedies, if legally permissible. Should Otsuka’s
direct participation in the legal proceedings be indispensable (i.e., it is not
legally permissible for BMS to pursue remedies in Otsuka’s name), BMS shall be
entitled to request Otsuka, at BMS’s expense, to pursue remedies (which request
Otsuka shall not unreasonably refuse). BMS shall promptly reimburse Otsuka for
Otsuka’s out-of-pocket expenses (but not Otsuka’s internal costs) reasonably
incurred in so participating.

 

3

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

For purposes of determining BMS’s right to pursue remedies under this Subsection
8.2.2(b), in the event of a “Paragraph IV” certification under the Hatch-Waxman
Act of 1984, if, by the thirtieth (30th) day following Otsuka’s receipt of the
notice required under 21 U.S.C. § 355(j)(2)(B)(i) and (ii), Otsuka (A) has not
commenced a patent infringement suit against the putative infringer as
contemplated by the relevant regulations; and (B) has not confirmed to BMS that
it intends to do so within forty-five (45) days of the date of Otsuka’s receipt
of such notice, Otsuka shall be deemed to have decided not to pursue remedies
within the meaning of Clause (1) above, thereby enabling BMS to pursue remedies
under this Subsection 8.2.2(b).

(ii) Otsuka shall cooperate with BMS as reasonably requested by BMS in
connection with such action, dispute or proceeding commenced by BMS in
accordance with this Subsection 8.2.2(b), shall cause any of Otsuka’s and its
Affiliates’ employees and agents to give depositions or testify in connection
with any proceeding regarding the Patent Rights when requested by BMS, and shall
make available to BMS copies of any and all relevant records, papers, documents,
information and specimens. BMS shall promptly reimburse Otsuka for Otsuka’s
out-of-pocket expenses (but not Otsuka’s internal costs) reasonably incurred in
providing such cooperation to BMS at BMS’s request, in causing such employees
and agents to give such depositions or testimony, and in making available copies
of such documents or other materials.

(iii) In all cases where BMS pursues remedies against the infringement,
threatened infringement or suspected infringement of the Patent Rights as
permitted in this Subsection 8.2.2(b), except where Otsuka elects, at its
expense, to join as a party, BMS shall have the sole and exclusive right to
control prosecution of such action, but shall keep Otsuka fully informed on an
ongoing basis with respect to such action, dispute or proceeding and any
settlement or compromise discussions, and shall allow Otsuka to participate in
the decision-making process with respect thereto. BMS may not settle or
compromise any such action, dispute or proceeding without the prior written
consent of Otsuka, which Otsuka shall not unreasonably withhold, In the event of
any monetary recovery in connection with such action, dispute or proceeding
brought by BMS pursuant to this Subsection 8.2.2(b), or the settlement or
compromise thereof, such recovery shall be applied in the following priority:
first, to reimburse BMS for its total out-of-pocket expenses reasonably incurred
in prosecuting or settling such action, dispute or proceeding (including,
without limitation, reasonable attorneys’ fees) (“Total Out-of-Pocket
Expenses”); second to reimburse Otsuka for its Total Out-of-Pocket Expenses
reasonably incurred in connection with such action, to the extent not previously
reimbursed by BMS to Otsuka; and third, the balance to be shared [*] to BMS and
[*] to Otsuka.

(iv) In the event any adverse judgment for monetary liability is imposed on
either BMS or Otsuka or both (and/or any of their respective Affiliates) in
favor of a third-party litigant in any such action, dispute or proceeding
commenced in accordance with this Subsection 8.2.2(b), BMS shall bear [*] and
Otsuka shall bear [*] of such adverse judgment, regardless of the name of the
party against which such adverse judgment is imposed.

 

4

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8.2.3. Remedies Against Infringement of Patent Rights Outside the United States.

(a) BMS’s First Right to Pursue Remedies Against Infringement of Patent Rights
Outside the United States.

(i) With respect to any infringement, threatened infringement or suspected
infringement of any Patent Rights in the Field in the Territory outside the
United States, BMS shall have the first right, but not the obligation, to take
action in BMS’s name, or in Otsuka’s name where legally required, and at BMS’s
expense, to pursue any and all remedies against such infringer to stop such
infringement and to recover profits and damages in connection therewith. In any
such case, Otsuka shall be entitled, at its own expense, to join as a party in
pursuing such remedies, if legally permissible. Should Otsuka’s direct
participation in the legal proceedings be indispensable (i.e., it is not legally
permissible for BMS to pursue remedies in Otsuka’s name), BMS shall be entitled
to request Otsuka, at BMS’s expense, to pursue remedies (which request Otsuka
shall not unreasonably refuse). BMS shall promptly reimburse Otsuka for Otsuka’s
out-of-pocket expenses (but not Otsuka’s internal costs) reasonably incurred in
so participating.

(ii) Otsuka shall cooperate with BMS as reasonably requested by BMS in
connection with such action, dispute or proceeding commenced by BMS in
accordance with this Subsection 8.2.3(a), shall cause any of Otsuka’s and its
Affiliates’ employees and agents to give depositions or testify when requested
by BMS, and shall make available to BMS copies of any and all relevant records,
papers, documents, information and specimens. BMS shall promptly reimburse
Otsuka for Otsuka’s out-of-pocket expenses (but not Otsuka’s internal costs)
reasonably incurred in providing such cooperation to BMS at BMS’s request, in
causing such employees and agents to give depositions or testimony, and in
making available copies of such documents or other materials.

(iii) In all cases where BMS pursues remedies against the infringement,
threatened infringement or suspected infringement of the Patent Rights as
permitted in this Subsection 8.2.3(a), except where Otsuka elects, at its
expense, to join as a party, BMS shall have the sole and exclusive right to
control prosecution of such action, but shall keep Otsuka fully informed on an
ongoing basis with respect to such action, dispute or proceeding and any related
settlement or compromise discussions, and shall allow Otsuka to participate in
the decision making process with respect thereto. BMS may not settle or
compromise any such action, dispute or proceeding without the prior written
consent of Otsuka, which Otsuka shall not unreasonably withhold. In the event
any monetary recovery in connection with such infringement action, dispute or
proceeding, or the settlement or compromise thereof, is obtained, such recovery
shall be applied in the following priority: first, to reimburse BMS for its
Total Out-of-Pocket Expenses reasonably incurred in prosecuting or settling such
action; second, to reimburse Otsuka for its Total Out-of-Pocket Expenses
reasonably incurred in connection with such action, to the extent not previously
reimbursed by BMS to Otsuka; and third, the balance to be shared [*] to BMS and
[*] to Otsuka.

 

5

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(iv) In the event any adverse judgment for monetary liability is imposed on
either BMS or Otsuka or both (and/or any of their respective Affiliates) in
favor of a third-party litigant in any such action, dispute or proceeding
commenced in accordance with this Subsection 8.2.3(a), BMS shall bear [*] and
Otsuka shall bear [*] of such adverse judgment, regardless of the name of the
party against which such adverse judgment is imposed.

(b) Otsuka’s Back-Up Right to Pursue Remedies Against Infringement of Patent
Rights Outside the United States.

(i) With respect to any infringement, threatened infringement or suspected
infringement of any Patent Rights in the Field in the Territory outside the
United States, if (1) BMS decides in writing to Otsuka not to pursue remedies
against the alleged or suspected infringer(s), and (2) in any event if BMS fails
to commence appropriate action within one hundred twenty (120) days after
Otsuka’s written request to BMS to do so, Otsuka shall have the right, but not
the obligation, to take action in its name, or in BMS’s name where legally
required, and at Otsuka’s expense, to pursue any and all remedies against such
infringer to stop such infringement and to recover profits and damages. In any
such case, BMS shall be entitled, at its own expense, to join as a party in
pursuing such remedies, if legally permissible. Should BMS’s direct
participation in the legal proceedings be indispensable (i.e., it is not legally
permissible for Otsuka to pursue remedies in BMS’s name), Otsuka shall be
entitled to request BMS, at Otsuka’s expense, to pursue remedies (which request
BMS shall not unreasonably refuse). Otsuka shall promptly reimburse BMS for
BMS’s out-of-pocket expenses (but not BMS’s internal costs) reasonably incurred
in so participating.

(ii) BMS shall cooperate with Otsuka as reasonably requested by Otsuka in
connection with such action, dispute or proceeding commenced by Otsuka in
accordance with this Subsection 8.2.3(b), shall cause any of BMS’s and its
Affiliates’ and Sublicensees’ employees and agents to give depositions or
testify when requested by Otsuka, and shall make available to Otsuka copies of
any and all relevant records, papers, documents, information and specimens.
Otsuka shall promptly reimburse BMS on an ongoing basis for BMS’s out-of-pocket
expenses (but not BMS’s internal costs) reasonably incurred in providing such
cooperation to Otsuka at Otsuka’s request, in causing such employees and agents
to give such depositions or testimony, and in making available copies of such
documents or other materials.

(iii) In all cases where Otsuka pursues remedies against the infringement,
threatened infringement or suspected infringement of the Patent Rights as
permitted in this Subsection 8.2.3(b), except where BMS elects, at its expense,
to join as a party, Otsuka shall have the sole and exclusive right to control
prosecution of such action and the right (notwithstanding Section 8.2.1) to
settle and compromise such action, dispute or proceeding without BMS’s consent;
provided that (A) Otsuka shall keep BMS fully informed on an ongoing basis with
respect to such action, dispute or proceeding and any related settlement or
compromise discussions; and (B) Otsuka may not enter into any Settlement
Requiring BMS Consent (as defined above in Section 8.2.2(a)(ii)), without the
prior written consent of BMS, which BMS shall not unreasonably withhold. In the
event

 

6

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

of any monetary recovery in connection with such action, dispute or proceeding
brought by Otsuka pursuant to this Subsection 8.2.3(b), or the settlement or
compromise thereof, such recovery shall be applied in the following priority:
first, to reimburse Otsuka for its Total Out-of-Pocket Expenses reasonably
incurred in prosecuting such action; second, to reimburse BMS for its Total
Out-of-Pocket Expenses reasonably incurred in connection with such action to the
extent not previously reimbursed by Otsuka to BMS; and third, the balance to be
shared [*] to Otsuka and [*] to BMS.

(iv) In the event any adverse judgment for monetary liability is imposed on
either BMS or Otsuka or both (and/or any of their respective Affiliates) in
favor of a third-party litigant in any such action, dispute or proceeding
commenced in accordance with this Subsection 8.2.3(b), Otsuka shall bear [*] and
BMS shall bear [*] of such judgment, regardless of the name of the party against
which such judgment is imposed.

8.2.4 Certain Disclaimers.

As between BMS and Otsuka (including their respective Affiliates), (a) neither
BMS nor Otsuka, as the case may be, shall have or make any claim or cause of
action against the other party in such other party’s capacity as the Active
Party, under this Agreement or otherwise, or commence any suit, arbitration or
other proceeding against the Active Party, based on, related to or arising out
of (i) the Active Party’s conduct, performance or non-performance in response to
any alleged or suspected infringement of the Patent Rights: (ii) the enforcement
or non-enforcement of the Patent Rights; (iii) the pursuit or non-pursuit of
remedies in connection therewith or (iv) any action, dispute, litigation or
other legal or regulatory proceeding(s) related to any of the matters referred
to in (i), (ii) or (iii) above, or the settlement or compromise of any such
action, dispute, litigation or other legal or regulatory proceeding(s); and
(b) neither BMS nor Otsuka, as the case may be, in its capacity as the Active
Party, shall incur any liability to the other party as a consequence of any such
action, dispute, litigation or other proceeding or any unfavorable decision
resulting therefrom (including any decision holding any of the Patent Rights
invalid or unenforceable), in each case except only to the extent any such
claim, cause of action, suit, arbitration or other proceeding is based upon the
Active Party’s gross negligence or willful misconduct. The foregoing provisions
of this Section 8.2.4 shall be without prejudice to, and shall not limit, any
obligation on the part of the Active Party to inform, involve or otherwise
include the Inactive Party, to obtain the Inactive Party’s approval or consent,
or to reimburse or otherwise to pay the Inactive Party, in each case as and to
the extent provided in this Section 8.2. For the avoidance of doubt, the Active
Party’s discretionary decision whether to pursue or not pursue an alleged or
suspected infringer of the Patent Rights, how to pursue such infringer if it
elects to do so, or whether or not to settle or compromise with any such
infringer, or on what basis, shall not be a basis upon which the Inactive Party
shall be entitled to claim that the Active Party was grossly negligent or
engaged in willful misconduct.

In addition, the foregoing provisions of this Section 8.2.4 shall, mutatis
mutandis, operate to limit any obligations or liabilities that Otsuka may have
to BMS, and any

 

7

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

claims or causes of action BMS may have against Otsuka, arising from the
reexamination of the Patent Rights or the outcome thereof.

IN WITNESS WHEREOF, each of the parties has caused this Amendment No. 3 to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

BRISTOL-MYERS SQUIBB COMPANY     OTSUKA PHARMACEUTICAL CO., LTD. By:  

/s/ Sandra Leung

    By:  

/s/ Yoshio Tanabe

Name:   Sandra Leung     Name:   Yoshio Tanabe Title:   VP & Secretary    
Title:   Operating Officer & Director

 

8

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION